On Motion for Rehearing.
HAWKINS, J.
We have carefully re-examined. the record touching the matters ¡pointed out in, appellant’s motion as erroneous in our former opinion.
The many' exceptions reserved to argument have again been reviewed, and we are confirmed in the correctness of the disposition heretofore' made of those assignments. The bills of exception set out the various *286arguments complained of, and then follow the grounds of the objection; but nowhere in the bills does the trial judge certify as a fact that the grounds existed, save in those instances where the jury was directed to disregard the argument. The statement of facts contains more than 200 pages of typewritten matter. It is obvious that this court would'be called upon to perform a hopeless and interminable task if we should undertake to examine this record to ascertain if basis existed in the evidence for each remark complained of; therefore the necessity is apparent for the bill to specifically certify that none existed.
Where the court directed the jury <not to consider certain argument, then we can presume that, in the opinion of the learned trial judge, he believed it to be not supported by the evidence or for some other reason improper. Under the facts and circumstances disclosed in the present record, we believe the argument which the jury was directed not to consider was not of such obviously harmful character as to call for a reversal regardless of such instruction.' We are of opinion that none of the matters complained of require other disposition than already announced.
The motion is overruled.